Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejections Withdrawn
The rejections of claims 1, 3, 5, 7, 9, 11, and 13 under 35 U.S.C. 103 as being unpatentable over Kondo (JP 2943015B2) and further in view of Koide (JP 2013111309A), has been withdrawn in light of the applicant’s amendments filed on July 1, 2021. 
The prior art of record does not teach or reasonably suggest the limitations of the independent claims. The prior art does not teach or suggest an ultrasound diagnostic apparatus with a collation pattern memory used for storing collation patterns related to the examination parts to be examined.  The apparatus comprising a processor used for deciding a determination order of the parts to be examined and to read the stored collation patterns.  A first collation pattern related to an examination part according to the determination order is read along with a second collation pattern related to examination parts in the vicinity of the examination part of the first collation pattern.  The collation patterns being used to determine an imaging part.

Title Change
Title of the invention claimed has been changed as noted in the Bib Data Sheet to be more descriptive where the new title is clearly indicative of the invention to which the claims are directed.

Conclusion
Claims 1, 3, 5, 7, 9, 11, and 13 are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)-272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.C.L./Examiner, Art Unit 3793                                                                                                                                                                                                        
/SERKAN AKAR/Acting Supervisory Patent Examiner of Art Unit 3793